Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein one or more sections comprise a single cell” in line 1.  It is not clear that each section comprises a single cell (in claim 8) or a plurality of cells as recites in claim 1 line 4 (also see Applicant's Specification: [0008]).
For compact prosecution, Examiner has interpreted one or more sections comprise a plurality of cells.
Claim 14 recites “at least one section does not include a cover” in line 1.  It is not clear that each cover is further configured with a cover (as recited in claim 1 line 10; also see Applicant’s Specification: [0008] and [0011]) or does not include a cover.
For compact prosecution, Examiner has interpreted at least one section includes a cover.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20080028940; hereinafter Han ‘940) in view of Han et al (US 2007/0234691; hereinafter Han ‘691).
Regarding Claim 1, Han ‘940 discloses the claimed invention for an air filtration system (figs. 1-2; [0035] - "air purifier") comprising a plurality of sections (annotated fig. 3) configured to receive an incoming airstream [fig. 2; air enters through suction grill 61 of air inlet 11 (fig. 1) and then encounters multiple cyclones 100], wherein: each section (annotated fig. 3) comprises a first airstream receiving side (ASRS) [fig. 1; first airstream receiving side of each section is defined as the portion of suction space 60 adjacent to the cyclones 100 (fig. 2) of each respective section] and a second air stream exhaust side (ASES) [fig. 1; second air stream exhaust side of each section is defined as the portion of discharging space 70 adjacent to the cyclones 100 (fig. 2) of each respective section], and a plurality of cells (100 - "multiple cyclones", fig. 1; each section has at least two cyclones as outline above) each comprising a cyclonic cavity (102 - "conic portion", fig. 4; [0043], [0057]) having an inlet (101a - "inflow hole", fig. 4) arranged to receive a portion of the airstream via the ASRS ([0040]), and an axial outlet (103a - "outflow hole", fig. 4) arranged to exhaust the portion of the airstream to the ASES ([0040]), each section is configured such that air can only cross from the ASRS to the ASES via the plurality of cells via the respective inlets and axial outlets (para [0057]); each section is further configured with a cover (200 - "open/close unit", fig. 5) that can be opened and closed ([0047]), such that the closing of one or more respective covers of respective sections forces the airstream to flow through remaining sections having open covers as well as their respective cells, at a velocity greater than when such one or more respective covers are open ([0048] - "the speed of the air flow passing through the cyclones can be maintained substantially constant by adjusting the total open cross-sectional area of the cyclones for to accept and to permit air flow therethrough"; [0058]).
Han ‘940 does not disclose wherein the inlets of each of the plurality of cells is a tangential inlet.
Han ‘691 teaches an air filtration system (figs. 1-2; [0008] - "conventional cyclone air purifier") comprising a plurality of cells (20 - "cyclones", fig. 1) having a tangential inlet (22 - "inlet port", figs. 1-2; [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the tangential inlet taught by Han ‘691 in place of the axial inlet taught by Han ‘940 in order to better direct flow from the first airstream receiving side towards the cyclonic cavity.

    PNG
    media_image1.png
    300
    350
    media_image1.png
    Greyscale

Regarding Claim 2, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein a single common air stream through the system is induced by a plurality fans or blowers that provide a single air stream to the sections of the system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a single common air stream through the system is induced by a plurality fans or blowers that provide a single air stream to the sections of the system in order to enhance system performance, since it has been held that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 3, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein each cover (200 -"open/close unit", fig. 5) is configured to open or close in response to surpassing at least one of a predetermined threshold of a volume, velocity ([0058]-[0060]), and pressure of the incoming airstream.
Regarding Claim 4, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein each cover (200 -"open/close unit", fig. 5) is configured to open or close in response to falling below at least one of a predetermined threshold of a volume, velocity ([0058]-[0060]), and pressure of the incoming airstream.
Regarding Claim 5, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein the threshold for the opening or closing of at least one first cover (200 - "open/close unit", fig. 5) for a first section is different than the threshold for the opening or closing for a second section ([0058]-[0060] - the closing of each section is incremental meaning that each section would have a different velocity value wherein the cover would be triggered to open or close).
Regarding Claim 6, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein the cover (200 - "open/close unit", fig. 5) comprises at least one of a sealing sheet or membrane, a lid (210 - "plate shaped valve member", fig. 5; [0040]), and a flap.
Regarding Claim 7, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein each cover (200 -"open/close unit", fig. 5) is configured to cover (fig. 5; [0050]) one or more axial outlets (103a - "outflow hole", fig. 4) of the plurality of cells (100 - "multiple cyclones", fig. 1).
Regarding Claim 8, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein one or more sections (annotated fig. 3) comprise a single cell (110 - "open type cyclone", fig. 3).
Regarding Claim 9, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention except for wherein the cover is selected from the group consisting of plastic, polymer, rubber, metal, paper, glass, or a combination of any two or more of the foregoing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the cover is selected from the group consisting of plastic, polymer, rubber, metal, paper, glass, or a combination of any two or more of the foregoing in order to ensure the axial outlet is properly sealed when the cover is in the closed position, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 10, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein one or more of the covers (200 - "open/close unit", fig. 5) for one or more of the respective sections close in the absence of at least one of a sufficient volume, velocity ([0058]-[0060]), and pressure of the incoming airstream.
Regarding Claim 11, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein one or more of the covers (200 - "open/close unit”, fig. 5) are configured to close due to weight and/or elastic force.
The phrase of “configured to close due to weight and/or elastic force” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding Claim 12, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for one or more motors (220 - "stepping motor", fig. 5) and/or actuators configured to open and/or close ([0050]) the one or more covers (200 - "open/close unit”, fig. 5).
Regarding Claim 13, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein the motors (220 -"stepping motor", fig. 5) and/or actuators are configured for activation by an electrical signal ([0052]-[0053]) from a control system (30 -  "control unit", fig. 1; para [0035]) that directly or indirectly controls, detects, measures or received information about, airflow incident on the one or more covers configured to open and/or close via the one or motors and/or actuators ([0056] and [0058]-[0060]).
Regarding Claim 14, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein at least one section (annotated fig. 3) does not include a cover (110 - "open type cyclone", fig. 3; [0047] and [0051]).
Regarding Claim 15, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for one or more fans (22 - "fan", fig. 2) configured to generate the airstream ([0037]).
Regarding Claim 16, Han ‘940 as modified discloses all of limitations as set forth above.  Han ‘940 as modified discloses the claimed invention for wherein at least one of the volume, velocity ([0058]-[0060]), and pressure of the airstream determines the opened or closed state of at least one cover (200 - "open/close unit", fig. 5) of a respective section.
Claim 17 is also rejected with similar reasons as stated in claims 1-2, 6, 8-9 and 13 above.
Claim 18 is also rejected with similar reasons as stated in claims 1, 8 and 14 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773